PD-1537&1538&1539&1540&1541-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 11/24/2015 1:05:23 PM
                                                                      Accepted 11/25/2015 10:53:41 AM
                       TO THE COURT OF CRIMINAL APPEALS                                 ABEL ACOSTA
                                                                                                CLERK

                              From the First Court of Appeals
                  Nos. 01-14-00516-CR, 01-14-00517-CR, 01-14-00518-CR,
                             01-14-00519-CR, 01-14-00520-CR

HUGO PACHAS-LUNA
                                         On Appeal from Cause Numbers
                                         1370904, 1370905, 1370906, 1370907, 1370908
vs.                                      From the 230th District Court
                                         Harris County, Texas

STATE OF TEXAS

                         Motion to Extend Time to File PDR


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, HUGO PACHAS-LUNA, and files this his Motion to Extend Time to File
PDR, and in support thereof, would respectfully show the Court the following:

                                            I.

The First Court of Appeals affirmed the trial court’s judgment of guilt on October 15,
2015. Appellant’s PDR was due on November 15, 2015. No previous motions for
extension have been filed.

                                            II.

In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for
extension is filed within 15 days of the deadline for the PDR. Counsel requests this
extension primarily due to a heavy workload and has been engaged in work in the Harris
County Public Defender’s Office on many cases, include the following:

       Lenin Lopez, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
       Joseph Smith, 14-15-00625-CR
       Darryle Robertson, 14-15-00132-CR
       Michael Davila, 01-15-00560-CR                        November 25, 2015
    Stephen Hopper, 14-15-00371-CR
    Domingo Medina, 01-15-00575-CR
    Kori Henegar, 14-15-00529-CR
    Craig Beal, 01-12-00896-CR
    Corey Nickerson, 01-15-00764-CR through 01-15-00766-CR
    Emanuel Hayes, 1408364
    Research and writing in preparation for several cases for the trial division of
     the Harris County Public Defender’s Office.

                                         IV.
Appellant’s attorney requests an extension of 30 days which is necessary so that the
petition can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.

                                       PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court
grants this requested extension of 30 days to file the appellant’s PDR in the above cause
and extend the time for filing to December 24, 2015.

                                                      Respectfully submitted,

                                                      ALEXANDER BUNIN
                                                      Chief Public Defender
                                                      Harris County, Texas


                                                      /s/Sarah V. Wood
                                                      SARAH V. WOOD
                                                      Assistant Public Defender
                                                      Harris County, Texas
                                                      Texas Bar Number 24048898
                                                      1201 Franklin, 13th Floor
                                                      Houston Texas 77002
                                                      713.368.0016 (phone)
                                                      713.368.9278 (fax)
                                                    Sarah.Wood@pdo.hctx.net

                             CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellant’s Motion to Extend Time to File Brief on the Merits has been
served on the State Prosecuting Attorney and the District Attorney of Harris County,
Texas, via the e-file service.


                                       /s/Sarah V. Wood